The opinion of the court was delivered by
Garrison, J.
A comparison between what a board of assessors may lawfully do to increase the value of the prop*545erty contained in any assessors’ duplicate and what was done by the defendants in this record, will disclose the nature of the present controversy.
By section 140 of the General Tax law (Gen. Stat., p. 3309), the board of assessors may, upon the establishment of certain facts with respect to the value of the property contained in any duplicate, “ add thereto such percentage as shall appear to them just and proper.” In the ease in hand, the action of the board consisted in the adoption of a resolution that “ $50,000 be added to the assessment of real estate and $1,000 be added to the assessment of personal property of the borough of Chiselhurst.”'
There appears to have been no attempt to follow the rule laid down by the legislature, and no authority can be found anywhere for any action not founded upon a strict compliance therewith. Trask v. Carragan, 8 Vroom 264; Weehawken v. Roe, 7 Id. 86; West Hoboken v. Anderson, 9 Id. 173, 175; Clark Thread Co. v. Kearny Township, 26 Id. 50.
The motion to quash the allocatur rests upon no apparent foundation.
The action of the defendant in the respect above mentioned is set aside.